REASONS FOR ALLOWANCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The amendment filed 03/21/2022 has been entered.  claims 1-13 are pending in this Office action. 
Allowable Subject Matter
Claims 1-13 are allowed.
The following is an examiner’s statement of reasons for allowance: none of the prior art discloses or suggests that an orbital angular momentum (OAM) reception apparatus and method comprising: a plurality of reception antenna elements configured to receive a plurality of radio signals respectively transmitted from a plurality of transmission antenna elements of an OAM (orbital angular momentum) transmission apparatus, each radio signal including a first OAM radio signal and a second OAM radio signal that are formed by a common OAM (orbital angular momentum) mode, the first OAM radio signal being transmitted by vertically polarized waves, the second OAM radio signal being transmitted by horizontally polarized waves; and hardware including at least one processor and at least one memory; and OAM reception unit and interference compensation means for executing unit implemented at least by the hardware and that execute OAM reception processing using an OAM reception weight vector and interference compensation processing for removing an interference component between the vertically and horizontally, polarized waves, respectively, based on a plurality of vertical component signals and a plurality of horizontal component signals obtained by performing polarization separating and down-conversion on a plurality of reception radio signals received by the plurality of reception antenna elements, the OAM reception unit and the interference compensation unit being independent of each other as recited claims 1, 10, and 12.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHAI TRAN whose telephone number is (571)272-3019. The examiner can normally be reached until 4:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chieh Fan can be reached on 571-272-3042. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/KHAI TRAN/Primary Examiner, Art Unit 2632                                                                                                                                                                                                        

KT
April 29, 2022